Citation Nr: 0803397	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-32 137	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action that denied a compensable 
rating for hemorrhoids.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's hemorrhoids are manifested by subjective 
complaints of bleeding, increased pain, and anal itching and 
burning, with objective findings of a 1 cm. external 
hemorrhoid and no evidence of thrombosis, bleeding, or 
fissures on recent examination, and are no more than mildly 
or moderately disabling.    


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A November 2004 pre-rating RO letter notified the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, as well as of what was need to 
establish entitlement to a higher rating (evidence showing 
that the disability had gotten worse).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get. Additionally, that letter requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board thus finds that the 
November 2004 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
November 2004 document fully met the VCAA's notice 
requirements, and was furnished to the veteran prior to the 
April 2005 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2005 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned.  While the RO has not 
furnished the veteran notice pertaining to the effective 
date, the Board finds that, on these facts, the RO's omission 
is harmless.  Here, the Board is denying the claim for a 
compensable rating for hemorrhoids.  Hence, no effective date 
is being assigned, and there is no indication whatsoever that 
the veteran is challenging any effective date already 
assigned.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include providing the veteran a comprehensive VA rectal 
examination in March 2005, a report of which is of record and 
has been considered in adjudicating this claim.  Numerous VA 
outpatient records through May 2005 have also been obtained, 
but these are negative for findings pertaining to 
hemorrhoids.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

Under the applicable criteria, 38 C.F.R. § 4.114, DC 7336 
provides a noncompensable rating for mild or moderate 
external or internal hemorrhoids.        A 10% rating 
requires large or thrombotic external or internal hemorrhoids 
that are irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.   A 20% rating requires 
external or internal hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.

In this case, the pertinent evidence provides no basis for a 
compensable rating under DC 7336 for the veteran's 
hemorrhoids, as the clinical findings to warrant a       10% 
rating (large or thrombotic external or internal hemorrhoids 
that are irreducible, with excessive redundant tissue and 
evidencing frequent recurrences) have not been objectively 
demonstrated.

On March 2005 VA rectal examination, the veteran complained 
of blood in the stool with each bowel movement, increased 
pain, and anal itching and burning, but no abscess, diarrhea, 
difficulty passing stool, swelling, tenesmus, history of 
thrombosis, fecal incontinence, or perianal discharge.  
Current examination showed a 1 cm. external hemorrhoid but no 
evidence of thrombosis, bleeding, fissures, or anemia, and no 
anal or rectal stricture, anorectal fistula, sphincter 
impairment, or rectal prolapse.  The diagnosis was external 
non-thrombosed hemorrhoid, which the examiner opined had no 
significant effects on the veteran's usual occupation or 
daily activities.  

Clearly, the evidence provides no basis for a compensable 
rating under DC 7336 for hemorrhoids, as there is no evidence 
of the symptoms required for a 10% rating, i.e., large or 
thrombotic external or internal hemorrhoids that are 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  In this regard, the Board notes that 
the recent VA examiner found no evidence of thrombosis, 
bleeding, or fissures, and opined that the veteran's 
hemorrhoid disability had no significant effects on his usual 
occupation or daily activities.  

Additionally, the Board finds that there is no showing that 
the veteran's hemorrhoids have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  As noted above, the 
recent VA examiner opined that the veteran's hemorrhoid 
disability had no significant effects on his usual occupation 
or daily activities.  There is no evidence that the 
hemorrhoids markedly interfere with the veteran's employment, 
or require frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards, and the Board finds that a schedular rating is 
adequate in this case.  Hence, the Board concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, inasmuch as the factual findings 
do not show distinct time periods where the veteran's 
hemorrhoids exhibited symptoms that would warrant different 
ratings, and that the claim for a compensable rating under DC 
7336 for hemorrhoids must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for hemorrhoids is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


